Opinion by
Judge Blatt,
The petitioner, Kenneth Crawford, was denied unemployment compensation benefits on the ground that he had been discharged for willful misconduct1 in disobeying the employer’s rules regarding reporting *594absences. He argues that be bad good canse for not reporting off directly to bis employer on three consecutive days, because he bad reported bis absence to the employer’s workmen’s compensation insurance representative. The Unemployment Compensation Board of Review (Board) held that bis reliance on the employer’s insurance representative to notify the employer of bis absence did not relieve him of bis own duty to notify the employer.
The burden of proving willful misconduct is on the employer, who established here that the claimant bad failed to report bis absence as required by the employer’s rules and thus met this burden. Donahue v. Unemployment Compensation Board of Review, 42 Pa. Commonwealth Ct. 139, 400 A.2d 251 (1979). The employee, however, may attempt to justify bis conduct by demonstrating good cause for bis actions, and it is then bis burden to establish good cause.2 Holomshek v. Unemployment Compensation Board of Review, 39 Pa. Commonwealth Ct. 503, 395 A.2d 708 (1979). And where, as here, the claimant fails to sustain bis burden of proof before the Board, our scope of review is limited to a determination of whether or not the Board’s findings of fact are consistent with each other and with the conclusions of law and whether or not the findings can be sustained without a capricious disregard of competent evidence. Gwin v. Unemployment Compensation Board of Review, 58 Pa. Commonwealth Ct. 69, 427 A.2d 295 (1981).
*595In our opinion, the claimant’s own testimony supports the Board’s finding that he neither reported to work nor reported his absence to his employer on the days in question, although he was aware that he “could get disciplinary action or discharge” for failure to call in for three days when absent from work. He testified that he had notified the employer’s insurance representative; he added that he assumed that she would notify the employer.3
Clearly he did not establish good cause for his admitted failure to abide by his employer’s rules and the Board properly denied compensation.
Order
And Now, this 7th day of February, 1983, the order of the Unemployment Compensation Board of Review in the above-captioned matter is hereby affirmed.

 Section 402(e) of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43P.S. §802(e).


 As the Supreme Court of 'Pennsylvania recognized, the rationale upon which ifche concept of good cause was developed was that where the action of the employee is Justifiable or reasonable under the circumstances, it cannot be considered willful misconduct inasmuch as it cannot properly be charged as a willful disregard of the employer’s interests ior rules or the standard of conduct ¡the employer has a right to expect. Frumento, v. Unemployment Compensation Board of Review, 466 Pa. 81, 351 A.2d 631 (1976).


 The claimant, in support of his reliance on ithe insurance representative to notify the employer of his absence testified, “I assumed she would go .to UPS because UPS, according to her statement . . . were on her butt because I did not report back to work.”